DETAILED ACTION
Notice to Applicant
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 1-27 are pending.

Priority
3.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Rejections - 35 USC § 101
4.	35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


5.	Claims 14 and 26 are directed to non-statutory subject matter.  Claims 14 and 26 are directed to computer programs that, under broadest reasonable interpretation, may be of intangible or transitory form, such as a propagating electromagnetic signal or carrier wave (MPEP § 2106).  Therefore, the claims do not fall within at least one of the four categories of patent eligible subject matter

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 1-2, 10-11, and 14-15 are rejected under 35 U.S.C. 103 as being obvious in view of Uchida (US 2018/0056809) and Tamezane (US 2013/0311119).

Per claim 1, Uchida teaches a battery monitoring device for monitoring a full charge capacity of a secondary battery (Fig. 1; battery pack 20; ¶40) including a plurality of unit cells (Fig. 1; cells 21-29; ¶40), the battery monitoring device
comprising:
a voltage acquisition unit (Fig. 1; voltage sensors 141-149; ¶41) configured to acquire voltages of the plurality of unit cells;
a current acquisition unit (a current sensor (¶44)) configured to acquire a charge/discharge current of the secondary battery;
a first state-of-charge calculation unit configured to calculate a first state of charge on the basis of a first voltage acquired by the voltage acquisition unit at first time; a second state-of-charge calculation unit configured to calculate a second state of charge on the basis of a second voltage acquired by the voltage acquisition unit at a second time (A first SOC and a second SOC are acquired at a first time and a second time, respectively, on the basis of a detected voltage for each cell 21-29 in the battery pack 20 (¶113));
a charge/discharge amount calculation unit configured to calculate a charge/discharge amount of the secondary battery on the basis of the charge/discharge current acquired by the current acquisition unit from the first time to the second time (An integrated current value is obtained during a time period between the first time and the second time (¶113)); 
a full charge capacity calculation unit configured to calculate a unit full charge capacity of each of the plurality of unit cells on the basis of the first state of charge, the second state of charge, and the charge/discharge amount (A full charge capacity of each cell 21-29 is calculated by dividing the integrated current value by a difference between the first SOC and the second SOC (¶113)); and
calculate the full charge capacity of the secondary battery (The full charge capacity of the battery pack 20 is calculated by adding the full charge capacities of all the cells 21-29 (¶113)).

However, Uchida is silent on the first time being a time at which a predetermined switch for charging/discharging operation of the secondary battery is in an OFF state, in a first trip period from a turn-on time of the predetermined switch to a next turn-on time of the predetermined switch; and the second time is a time at which the predetermined switch is in an OFF state, in a second trip period that is a trip period next to the first trip period; and the device comprising an update unit configured to update the full charge capacity of the secondary battery on the basis of the unit full charge capacity calculated by the full charge capacity calculation unit.
In contrast, Tamezane teaches a method for detecting a battery full-charge capacity wherein a first detection time point, at which a first OCV is detected, can occur prior to an ignition switch being turned on and a second detection time point, at which a second OCV is detected, can occur after the ignition switch is turned off (¶61).  The first OCV and the second OCV are used to calculate a first SOC and a second SOC, respectively (¶64).  The battery full-charge capacity is calculated by dividing a change in charge capacity by the difference between the first SOC and the second SOC (¶65).  An updated full-charge capacity is obtained thereafter (¶71).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Uchida such that an ignition switch is in an OFF state during the first time and the second time wherein the second time occurs during a second trip period following a first trip period during which the first time occurs; and the full charge capacity is updated.  One of ordinary skill would make such a modification for the purpose of more accurately determining the full-charge capacity of a battery (Tamezane; ¶71).

Per claim 2, Uchida in view of Tamezane teaches the battery monitoring device according to claim 1, wherein the update unit updates the full charge capacity of the secondary battery on the basis of a unit full charge capacity calculated by the full charge capacity calculation unit at one time and a unit full charge capacity calculated by the full charge capacity calculation unit at a time previous to the one time (In Uchida in view of Tamezane, the full charge of the battery is updated according to an equation which adds the product of the current full charge capacity and a first weighting factor and the product of a previous full charge and a second weighting factor (Tamezane; ¶71)).

Per claim 10, Uchida in view of Tamezane teaches the battery monitoring device according to claim 1, wherein the voltage acquisition unit acquires the first voltage and the
second voltage except a voltage acquired by the secondary battery during charging or during discharging (In Uchida in view of Tamezane, a first OCV and a second OCV are acquired (Tamezane; ¶61)).

Per claim 11, Uchida in view of Tamezane teaches the battery monitoring device according to claim 1, wherein the voltage acquisition unit acquires the first voltage and the
second voltage except a voltage acquired within a predetermined period from end of charging
or discharging of the secondary battery or within a predetermined period from a turn-off time
of the predetermined switch (In Uchida in view of Tamezane, a first OCV and a second OCV are acquired during times that are outside a predetermined period from a turn-off time of the ignition switch, such as times when the battery voltage is stabilized (Tamezane; ¶61)).

Per claim 14, Uchida teaches a computer program for causing a computer to monitor a full charge capacity of a secondary battery including a plurality of unit cells, the computer program causing the computer to perform:
a process of acquiring voltages (Fig. 1; voltage sensors 141-149; ¶41) of the plurality of unit cells;
a process of acquiring a charge/discharge current (a current sensor (¶44)) of the secondary battery;
a process of calculating a first state of charge on the basis of a voltage acquired at a first time; a process of calculating a second state of charge on the basis of a voltage acquired at a second time (A first SOC and a second SOC are acquired at a first time and a second time, respectively, on the basis of a detected voltage for each cell 21-29 in the battery pack 20 (¶113));
a process of calculating a charge/discharge amount of the secondary battery on the basis of the charge/discharge current acquired from the first time to the second time (An integrated current value is obtained during a time period between the first time and the second time (¶113));
a process of calculating a unit full charge capacity of each of the plurality of unit cells on the basis of the first state of charge, the second state of charge, and the charge/discharge amount (A full charge capacity of each cell 21-29 is calculated by dividing the integrated current value by a difference between the first SOC and the second SOC (¶113)); and
a process of calculating the full charge capacity of the secondary battery (The full charge capacity of the battery pack 20 is calculated by adding the full charge capacities of all the cells 21-29 (¶113)).

However, Uchida is silent on the first time being a time at which a predetermined switch for charging/discharging operation of the secondary battery is in an OFF state, in a first trip period from a turn-on time of the predetermined switch to a next turn-on time of the predetermined switch; and the second time is a time at which the predetermined switch is in an OFF state, in a second trip period that is a trip period next to the first trip period; and the program comprising updating the full charge capacity of the secondary battery on the basis of the unit full charge capacity calculated by the full charge capacity calculation unit.
In contrast, Tamezane teaches a method for detecting a battery full-charge capacity wherein a first detection time point, at which a first OCV is detected, can occur prior to an ignition switch being turned on and a second detection time point, at which a second OCV is detected, can occur after the ignition switch is turned off (¶61).  The first OCV and the second OCV are used to calculate a first SOC and a second SOC, respectively (¶64).  The battery full-charge capacity is calculated by dividing a change in charge capacity by the difference between the first SOC and the second SOC (¶65).  An updated full-charge capacity is obtained thereafter (¶71).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the program of Uchida such that an ignition switch is in an OFF state during the first time and the second time wherein the second time occurs during a second trip period following a first trip period during which the first time occurs; and the full charge capacity is updated.  One of ordinary skill would make such a modification for the purpose of more accurately determining the full-charge capacity of a battery (Tamezane; ¶71).

Per claim 15, Uchida teaches a battery monitoring method by a battery monitoring device for monitoring a full charge capacity of a secondary battery including a plurality of unit cells, the battery monitoring method comprising:
acquiring voltages (Fig. 1; voltage sensors 141-149; ¶41) of the plurality of unit cells;
acquiring a charge/discharge current (a current sensor (¶44)) of the secondary battery;
calculating a first state of charge on the basis of a voltage acquired at a first time; calculating a second state of charge on the basis of a voltage acquired at a second time (A first SOC and a second SOC are acquired at a first time and a second time, respectively, on the basis of a detected voltage for each cell 21-29 in the battery pack 20 (¶113));
calculating a charge/discharge amount of the secondary battery on the basis of the charge/discharge current acquired from the first time to the second time (An integrated current value is obtained during a time period between the first time and the second time (¶113));
calculating a unit full charge capacity of each of the plurality of unit cells on the basis of the first state of charge, the second state of charge, and the charge/discharge amount (A full charge capacity of each cell 21-29 is calculated by dividing the integrated current value by a difference between the first SOC and the second SOC (¶113)); and
calculating the full charge capacity of the secondary battery (The full charge capacity of the battery pack 20 is calculated by adding the full charge capacities of all the cells 21-29 (¶113)).

However, Uchida is silent on the first time being a time at which a predetermined switch for charging/discharging operation of the secondary battery is in an OFF state, in a first trip period from a turn-on time of the predetermined switch to a next turn-on time of the predetermined switch; and the second time is a time at which the predetermined switch is in an OFF state, in a second trip period that is a trip period next to the first trip period; and the method comprising updating the full charge capacity of the secondary battery on the basis of the unit full charge capacity calculated by the full charge capacity calculation unit.
In contrast, Tamezane teaches a method for detecting a battery full-charge capacity wherein a first detection time point, at which a first OCV is detected, can occur prior to an ignition switch being turned on and a second detection time point, at which a second OCV is detected, can occur after the ignition switch is turned off (¶61).  The first OCV and the second OCV are used to calculate a first SOC and a second SOC, respectively (¶64).  The battery full-charge capacity is calculated by dividing a change in charge capacity by the difference between the first SOC and the second SOC (¶65).  An updated full-charge capacity is obtained thereafter (¶71).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of Uchida such that an ignition switch is in an OFF state during the first time and the second time wherein the second time occurs during a second trip period following a first trip period during which the first time occurs; and the full charge capacity is updated.  One of ordinary skill would make such a modification for the purpose of more accurately determining the full-charge capacity of a battery (Tamezane; ¶71).


8.	Claim 12 is rejected under 35 U.S.C. 103 as being obvious in view of Uchida and Tamezane, in further view of Zhang (US 2013/0200856).

Per claim 12, Uchida in view of Tamezane does not explicitly teach the battery monitoring device according to claim 1, further comprising a voltage change rate calculation unit configured to calculate a voltage change rate of each of the plurality of unit cells after end of charging or discharging of the secondary battery or after a turn-off time of the predetermined switch, wherein the voltage acquisition unit acquires the first voltage and the second voltage except a voltage acquired when the voltage change rate calculated by the voltage change rate
calculation unit is equal to or greater than a predetermined value.
	In contrast, Zhang teaches a battery management system wherein the voltage charge rate of a first battery module is used to determine whether an abnormality has occurred (¶47).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Uchida in view of Tamezane such that a voltage change rate of each of the plurality of unit cells is calculated after a turn-off time of the ignition switch and that the first OCV and second OCV are not acquired when the voltage change rate is equal to or greater than a predetermined value.  One of ordinary skill would make such a modification for the purpose of preventing voltage detection when a battery abnormality has occurred (Zhang; ¶47).


9.	Claim 13 is rejected under 35 U.S.C. 103 as being obvious in view of Uchida and Tamezane, in further view of Yamauchi et al. (US 2014/0152261 – hereinafter “Yamauchi”).

Per claim 13, Uchida in view of Tamezane does not explicitly teach the battery monitoring device according to claim 1, battery monitoring device according to claim 1, further comprising a signal acquisition unit configured to acquire a signal related to balancing operation of remaining capacities of the plurality of unit cells, wherein the voltage acquisition unit acquires the first voltage and the second voltage except a voltage acquired when the signal acquired by the signal acquisition unit indicates that the balancing operation is being performed.
In contrast, Yamauchi teaches a battery monitoring system and states that accurate inter-terminal voltage measurement is implemented with the stop of the balancing discharge (¶408).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the device of Uchida in view of Tamezane such that the first OCV and second OCV are not acquired when a balancing operation is being performed.  One of ordinary skill would make such a modification for the purpose of obtaining accurate voltage measurements (Yamauchi; ¶408).
Allowable Subject Matter
10.	Claims 16-25 and 27 are deemed allowable.  The following feature disclosed in independent claim 16, which is inherited by claims 17-25, and independent claim 27 is not believed to be taught or suggested by the prior art of record: 
a specification unit configured to specify a first time and a second time on the basis of an absolute value of a difference in the current accumulated value calculated by the current accumulated value calculation unit; a state-of-charge calculation unit configured to calculate states of charge of each of the plurality of unit cells at the first time and the second time specified by the specification unit; and a full charge capacity calculation unit configured to  calculate a unit full charge capacity of each of the plurality of unit cells on the basis of the absolute value of the difference in the current accumulated value and the states of charge at the first time and the second time.
To note, independent claim 26, which is rejected under 35 U.S.C. 101, also recites the above feature disclosed in independent claims 16 and 27.


Claim Objections
11.	Claims 3-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Per claim 3, the prior art of record is silent on the battery monitoring device according to claim 1, further comprising: a storage unit configured to store the unit full charge capacity of each of the plurality of unit cells each time the unit full charge capacity of each of the plurality of unit cells is calculated by the full charge capacity calculation unit; and a statistical value calculation unit configured to calculate a statistical value related to unit full charge capacity on the basis of unit full charge capacities for a predetermined number of times in the past stored in the storage unit, wherein the update unit updates the full charge capacity of the secondary battery on the basis of a statistical value calculated by the statistical value calculation unit at one time and a statistical value calculated by the statistical value calculation unit at a time previous to the one time.  Claims 4-9 are consequently objected to due to their dependence on claim 3.


Conclusion
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAS A SANGHERA whose telephone number is (571)272-4787. The examiner can normally be reached M-Th, alt. Fri, 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E LaBalle can be reached on 571-272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAS A SANGHERA/Examiner, Art Unit 2852